DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 05/14/21, for application number 16/276,450 has been received and entered into record.  Claims 1-6 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song, US Pat. Appln. Pub. No. 2014/0075220.
Regarding Claim 1, Song discloses a system performance control device [device of Fig. 8 and the battery of a mobile device being monitored by the device using Fig. 1], comprising: 
a battery [device of Fig. 8 being a mobile device, PDA, smartphone, handheld computer, or tablet computer, all of which necessarily contain a battery, par 73]; 
a processor [processors 802]; and 
an embedded controller, coupled to the battery and the processor and obtaining battery information from the battery [device of Fig. 8 containing processors 802, which are coupled to the other processors and components of the system, including battery; processor 802 is coupled to memory 804, which contains operation control module 818, which in turn contains power management program 822 and monitoring module 824]; 
wherein when the embedded controller detects that a battery capacity of the battery is at a first level according to the battery capacity information, the embedded controller adjusts system performance of the system performance control device to a first setting value, and when the embedded controller detects that the battery capacity of the battery is at a second level according to the battery capacity information, the embedded controller adjusts the system performance of the system performance control device to a second setting value [based on the battery level, certain functions and applications are disabled, Fig. 7C], wherein setting information of the system performance corresponding to different battery capacity levels of the battery is stored in a storage device previously and the embedded controller adjusts the system performance according to the setting information [when the amount of remaining charge is 35% of full charge, which is less than the pre-determined value of 40% of full charge, the current screen display luminance of the mobile device will be adjusted to the pre-determined 
wherein the first level is greater than the second level, and the first setting value is higher than the second setting value [a first level being 65% and a second level at 21%; it is noted the battery levels may be selected to be any combination of different levels, with one level necessarily greater than the other, Fig. 7C].
Regarding Claim 2, Song discloses the system performance control device of Claim 1, and further discloses wherein the embedded controller adjusts the system performance by adjusting a backlight brightness of a backlight module of the system performance control device [the brightness of the screen is adjusted based on the amount of battery charge remaining, Fig. 7B].
Regarding Claim 6, Song discloses a system performance controlling method [using the device of Fig. 6].  The remainder of Claim 6 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 7, Song discloses the system performance controlling method of Claim 6.  Claim 7 repeats the same limitations as recited in Claim 2, and thus is rejected accordingly.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Penning, US Pat. Appln. Pub. No. 2008/0168283.
Regarding Claim 3, Song discloses the system performance control device of Claim 1.  However, Song does not explicitly teach wherein the embedded controller adjusts the system performance by disabling one or more connection ports of the system performance control device.

It would have been obvious to one of ordinary skill in the art, having the teachings of Song and Penning before him before the effective filing date of the claimed invention, to incorporate the disabling of connection ports as taught by Penning into the device as disclosed by Song, to allow for adjustments of computer hardware performance based on power draw [Penning, par 66, ll. 1-7].
Regarding Claim 8, Song discloses the system performance controlling method of Claim 6.  Claim 8 repeats the same limitations as recited in Claim 3, and thus is rejected accordingly.
Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Barrus, US Pat. No. 6,192,480.
Regarding Claim 4, Song discloses the system performance control device of Claim 1.  However, Song does not explicitly teach wherein the embedded controller adjusts the system performance by adjusting a power setting of the processor of the system performance control device.
In the analogous art of power management of a battery powered device, Barrus teaches wherein the embedded controller adjusts the system performance by adjusting a power setting of the processor of the system performance control device [overall battery consumption (performance) of the system can be controlled by adjusting the display brightness, speed at which the processor is operating (i.e. power setting), and the amount of time it takes for the hard drive to spin down after each use (access speed of hard disk), col. 5, ll. 37-44].

Regarding Claim 5, Song discloses the system performance control device of Claim 1.  However, Song does not explicitly teach wherein the embedded controller adjusts the system performance by adjusting data access speed of the system performance control device.
In the analogous art of power management of a battery powered device, Barrus teaches wherein the embedded controller adjusts the system performance by adjusting data access speed of the system performance control device [overall battery consumption (performance) of the system can be controlled by adjusting the display brightness, speed at which the processor is operating (i.e. power setting), and the amount of time it takes for the hard drive to spin down after each use (access speed of hard disk), col. 5, ll. 37-44].
It would have been obvious to one of ordinary skill in the art, having the teachings of Song and Barrus before him before the effective filing date of the claimed invention, to incorporate the power setting adjustments as taught by Barrus into the device as disclosed by Song, to allow for adjusting computer hardware performance levels to increase battery life [Barrus, col. 1, ll. 8-14].
Regarding Claims 9 and 10, Song discloses the system performance controlling method of Claim 6.  Claims 9 and 10 repeat the same limitations as recited in Claims 4 and 5, respectively, and thus are rejected accordingly.

Response to Arguments
Applicant’s arguments filed 05/14/21 have been considered but are moot due to the new rejection based on the newly cited portions of the references previously presented.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186